OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
            OFFIG!©\BOM2S&QA©S>L S^ATION-^^^ffiXAS £83.1fl-OSTAGE»RTNEYBOWES
            STATE OF TEXAS      °"
             PENALTY FOR
             PRIVATE USE ^oVSs*^L'                           ZIP 78701
                                                             02 m
                                      #§k                    0001401623JUN    12. 2015

6/10/2015                      ||! SJ^V
WARREN, SHYDAREON ANTfNEY £&.
Tr. Ct. No. 141543301010-A \ Vj! „ „                                     WR-83,426-01
On this day the application for t%07^W.ftit*qf/iiiabeas Corpus has been received
and presented to the Court.         ^^^
                                                                   Abel Acosta, Clerk
                                                                                     :m
                              SHYDAREON ANTONEY WARREN
                                           •TDC# 1919487
                                                                            UTF




                                                                                         //